         Case 2:77-cv-02040-LMA Document 206 Filed 05/31/19 Page 1 of 5



                     IN THE UNITED STATES DISTRICT COURT FOR
                        THE EASTERN DISTRICT OF LOUISIANA


United States of America                       §
                                               §       Civil Action No. 2:77-cv-02040-LMA
                       Plaintiff,              §
                                               §       Civil Division
               v.                              §
                                               §       Section I
City of Alexandria, Louisiana, et al.          §
                                               §       Judge Lance M. Africk
                       Defendants.             §
                                               §       No Magistrate Judge Assigned



                            JOINT STIPULATION OF DISMISSAL

       Comes now the United States of America and Defendant City of Baton Rouge, Louisiana,

and ask the Court for an order dissolving the Consent Decree entered by this Court on December

9, 1980 (the “Decree”) as to the City of Baton Rouge.

1.     The United States has entered into a stipulation with Baton Rouge, one of only two cities

that remain subject to the Decree.

2.     The 39-year-old Decree approved by the Court settled the complaint in this case filed by

the United States in 1977 against 33 defendants. 1 The initial complaint alleged that each

defendant jurisdiction engaged in a pattern or practice of discrimination against African

Americans and women in the hiring and promotion of police officers and/or firefighters in

violation of Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. 2000e, et seq.




1
  Between 1980 and 2004, the Court dismissed nine of the 33 jurisdictions from the Decree. On
November 15 and December 5, 2012, this Court issued orders of dismissal releasing 19 more jurisdictions
from the Decree, and on June 1, 2017, the Court dismissed three more cities from the Decree, leaving
only Alexandria and Baton Rouge.
          Case 2:77-cv-02040-LMA Document 206 Filed 05/31/19 Page 2 of 5



3.     Baton Rouge is a municipal entity whose police and fire departments are subject to the

Decree.

4.     In its lawsuit, the United States contended, among other things, that Baton Rouge used

entry-level and promotional examinations and other selection processes that had an adverse

impact on African Americans and women, and were not shown to be job-related and consistent

with business necessity.

5.     In 1980, the United States and all defendants agreed to a settlement of the lawsuit. That

settlement was incorporated in the Decree entered by this Court. The Decree requires that all

defendants engage in an ongoing review of their police officer and firefighter selection processes

for job relatedness, conduct a job analysis of each promotional classification, and establish cutoff

scores and examination components to eliminate adverse impact on African-American and

female applicants for police officer and firefighter positions.

6.     Based upon review of information provided to the United States by Baton Rouge, as well

as the most recent compliance reports from the City, the United States has independently

determined that Baton Rouge has achieved substantial compliance with the objectives of the

Decree. This determination is based upon several factors. First, since at least 2011, Baton

Rouge has developed and utilized selection processes for the hiring and promotion of police

officers and firefighters that have not had a statistically significant adverse impact on African-

American and female applicants and employees. Those processes are job-related and consistent

with business necessity. Second, the current composition of the police and fire departments of

Baton Rouge reflect the makeup of their respective applicant pools, and have done so for several

years. Third, the United States has carefully considered relevant information about the current

hiring practices of Baton Rouge, and is satisfied that the hiring and promotions processes



                                                  2
          Case 2:77-cv-02040-LMA Document 206 Filed 05/31/19 Page 3 of 5



currently utilized by the City is in substantial compliance with the contemplated objectives of the

Decree.

7.     A thorough review of Baton Rouge’s selection processes and department compositions

shows that the Decree can be dissolved as to this jurisdiction. The alleged Title VII pattern-or-

practice violations that the Decree sought to remedy nearly four decades ago have been

addressed. Further, with the City’s adoption of lawful police officer and firefighter selection

processes, the representation of African Americans and women among its police officer and

firefighter workforces has improved significantly.

8.     Baton Rouge is and has been in substantial compliance with the Decree and the Decree is

no longer required as to this defendant.

9.     Accordingly, Plaintiff United States and Defendant Baton Rouge request that this Court

terminate the Consent Decree entered in this matter on December 9, 1980 as to Baton Rouge.

10.    A proposed order is attached to this Stipulation.

Dated: 2019-05-31




                                                 3
        Case 2:77-cv-02040-LMA Document 206 Filed 05/31/19 Page 4 of 5



Respectfully submitted,

BY:    ERIC S. DREIBAND                      /s/
       Assistant Attorney General            ANDERSON O. “ANDY” DOTSON, III
       Civil Rights Division                 Bar Roll No. 26865
                                             Interim Parish Attorney
       DELORA L. KENNEBREW                   City of Baton Rouge,
       Chief                                 Parish of East Baton Rouge
       Employment Litigation Section         P.O. Box 1471
       Civil Rights Division                 Baton Rouge, Louisiana 70821
                                             Telephone: (225) 389-3114
                                             Fax: (225) 389-5554
       /s/                                   Email: adotson@brla.gov
       JOSEPH J. SPERBER IV
       New York State Bar No. 2662526        ON BEHALF OF DEFENDANT
       Attorney                              CITY OF BATON ROUGE, LOUISIANA
       Civil Rights Division, PHB
       Employment Litigation Section
       950 Pennsylvania Avenue, N.W.
       Washington, D.C. 20530
       Telephone: (202) 305-2367
       Facsimile: (202) 514-1005
       Email: joseph.sperber@usdoj.gov

       ON BEHALF OF PLAINTIFF
       UNITED STATES OF AMERICA




                                         4
         Case 2:77-cv-02040-LMA Document 206 Filed 05/31/19 Page 5 of 5



                                CERTIFICATE OF SERVICE

      I hereby certify that this 31st day of May 2019, I caused the foregoing Joint Stipulation of
Dismissal to be filed with the Court via the Court’s Case Management Electronic Case Filing
System (“CM/ECF”) causing it to be served upon the individuals registered for service via the
CM/ECF system.


                                             /s/
                                             Joseph J. Sperber IV




                                                5
